Citation Nr: 0024647	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia





THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $3,130.05.





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Roanoke, Virginia.  


REMAND

In February 1995, the veteran applied for VA nonservice-
connected pension benefits.  In his application, the veteran 
indicated that his family income was derived from Social 
Security Administration (SSA) benefits for him and his wife 
as well as some interest/dividend income.  

In a March 1995 rating decision, entitlement to nonservice-
connected pension benefits was granted.  In April 1995, the 
veteran was sent a notification letter informing the veteran 
of the award of improved pension benefits.  He was provided a 
VA Form 21-8768 which informed him of his duties as a pension 
recipient to fully and accurately report all of his family 
income.  Thereafter, the veteran was provided VA Forms 21-
8768 on several occasions.  In addition, thereafter, the 
veteran was required to annually report his family income.  
The Board notes that the veteran did not indicate that his 
wife had retirement income at any time.  

The overpayment at issue was created in three separate debts 
which the RO has totaled together as one overall overpayment.  
From March 1996 to March 1997, the veteran reported having 
decreased medical expenses.  This decrease resulted in the 
creation of an overpayment in the amount of $337.02.  The RO 
determined that the veteran had not timely requested a waiver 
of the recovery of that portion of the overall overpayment.  
The second overpayment was created when the family SSA income 
increased due to a cost of living increase for the period of 
December 1997 to February 1998.  The amount of that 
overpayment is $11.00.  The third overpayment was created 
when the veteran failed to report his wife's retirement 
income as well as some interest income in 1995.  The 
resulting overpayment is $2,782.03.  The total of all three 
debts is $3,130.05, which is the sum of the overpayment at 
issue.  

In a September 1998 determination, the Committee denied the 
request for waiver.  The Committee apparently determined that 
although there was no fraud, misrepresentation, or bad faith, 
the recovery of the overpayment of VA improved pension 
benefits in the amount would not be against equity and good 
conscience.  The veteran appealed that determination and 
maintains that he cannot repay the debt due to financial 
hardship.  

The veteran's contentions also include the allegation that he 
was not at fault with regard to the creation of the debt(s) 
and that he relied upon the advice of a VA employee.  
However, the Board notes that the veteran has not as yet 
provided information regarding his family income for the 
periods in question.  Therefore, the Board finds that the 
veteran should be given the opportunity to provide 
documentation of his full family income from 1995 to the 
current time in order to ensure that the overpayment(s) is 
accurate.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should provide the veteran 
with the opportunity to provide 
documentation of his full family income 
from 1995 to the current time in order to 
ensure that the overpayment is accurate.  

3.  The Committee should readjudicate the 
veteran's claim for entitlement to a 
waiver of the recovery of the overpayment 
of VA improved pension benefits in the 
amount of $3,130.05.  The Committee 
should again determine if the veteran 
committed fraud, misrepresentation, or 
bad faith.  If the action taken is 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  The veteran should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




